Case: 12-12656          Date Filed: 12/13/2012   Page: 1 of 6

                                                                         [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-12656
                                        Non-Argument Calendar
                                      ________________________

                             D.C. Docket No. 9:11-cr-80130-DTKH-11



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff - Appellee,

                                                  versus

CHRISTIAN ALCEMIUS,
a.k.a. T-James,

llllllllllllllllllllllllllllllllllllllll                             Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (December 13, 2012)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Christian Alcemius pleaded guilty to conspiracy to possess with intent to
              Case: 12-12656     Date Filed: 12/13/2012   Page: 2 of 6

distribute more than 500 grams of cocaine, in violation of 21 U.S.C. §§ 841(a)(1)

and 846, and was sentenced to 84 months’ imprisonment. He now challenges the

sentence imposed as substantively unreasonable. After a careful review of the

record, we affirm.

      Before the sentencing hearing, a probation officer prepared a presentence

investigation report (PSI), which calculated a base offense level of 28 under

U.S.S.G. § 2D1.1(a)(5), (c)(6). The PSI provided for a 4-level reduction based on

Alcemius’s minimal participation in the conspiracy and a 3-level reduction for

acceptance of responsibility, resulting in a total offense level of 21. Alcemius’s 13

criminal history points placed him in category VI.

      The PSI assigned Alcemius’s criminal history points based on several prior

convictions. In April 2007, he was convicted as a juvenile of resisting arrest and

placed under the supervision of the Department of Juvenile Justice (DJJ). In

October 2007, he was convicted as a juvenile of two counts of resisting arrest, two

counts of assault on an officer, and possession of less than 20 grams of marijuana

and drug paraphernalia. He was sentenced to one year in DJJ custody. In October

2009, he was convicted as an adult of resisting arrest and possession of less than

20 grams of marijuana. In February 2011, he was convicted of fleeing a police car

and driving without a license, and sentenced to one year of probation. And, in

                                          2
                 Case: 12-12656    Date Filed: 12/13/2012    Page: 3 of 6

June 2011, he was convicted of tampering with physical evidence and sentenced to

nine months in jail. Finally, the PSI noted that Alcemius was arrested but not

charged or convicted for aggravated assault with a firearm in June 2007 and

attempted homicide in August 2007, both while he was a juvenile.

         Based on a criminal history category VI and an offense level of 21,

Alcemius’s guideline range was 77 to 96 months’ imprisonment. The statutory

minimum for Alcemius’s offense was 5 years, and the statutory maximum was 40

years.

         The PSI also stated that 14 of the 21 convicted codefendants received

minimal-role reductions. Two codefendants received 4-level reductions; they

received a 50-month sentence and time served. Twelve codefendants received 2-

level reductions. The ten who had been sentenced at the time the probation officer

prepared Alcemius’s PSI received sentences ranging from 366 days to 87 months.

Of the six who did not receive minimal-role reductions, two were sentenced as of

the time Alcemius’s PSI was prepared, and they received sentences of 70 and 128

months.

         At sentencing, the district court did not expressly adopt the facts and

guidelines calculations in the PSI. But, when asked whether they agreed that the

PSI contained the “correct calculations,” the parties agreed that it did. Alcemius

                                            3
              Case: 12-12656     Date Filed: 12/13/2012    Page: 4 of 6

requested a downward variance based on the 18 U.S.C. § 3553(a) sentencing

factors. He argued that his criminal history category overrepresented the

seriousness of his history and that a downward variance was necessary to achieve

parity between his sentence and those of his codefendants.

      The district court declined to grant Alcemius a downward variance, noting

that his criminal history indicated “an unwillingness to submit to police authority,”

and emphasizing that, although his prior convictions were minor when considered

individually, taken together, “the picture that develops is certainly a disturbing

picture.” The court noted that some coconspirators were “far, far more culpable

than Mr. Alcemius,” but stated, “I do think a sentence within the advisory

guideline range would be sufficient but not greater than necessary to achieve the

goal that Congress has set forth in this case.” The district court imposed a

sentence of 84 months’ imprisonment, and this is Alcemius’s appeal.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). We may set

aside a sentence only if we determine, after giving a full measure of deference to

the sentencing judge, that the sentence imposed truly is unreasonable. United

States v. Irey, 612 F.3d 1160, 1191 (11th Cir. 2010) (en banc).

      The district court must impose a sentence “sufficient, but not greater than

                                          4
                 Case: 12-12656   Date Filed: 12/13/2012   Page: 5 of 6

necessary to comply with the purposes” listed in § 3553(a)(2). 18 U.S.C.

§ 3553(a). These purposes include the need to reflect the seriousness of the

offense, promote respect for the law, provide just punishment for the offense, deter

criminal conduct, and protect the public from the defendant’s future criminal

conduct. 18 U.S.C. § 3553(a)(2). We examine whether the sentence is

substantively reasonable in light of the totality of the circumstances. Gall, 552

U.S. at 51. “The party challenging the sentence bears the burden to show it is

unreasonable in light of the record and the § 3553(a) factors.” United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      We conclude that Alcemius has not met his burden to demonstrate that his

sentence was substantively unreasonable. His 84-month sentence was within the

applicable guideline range, and we ordinarily expect such a sentence to be

reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). The

district court concluded, based on Alcemius’s criminal history, that Alcemius was

a drug dealer with little regard for — and, in fact, aggression towards — law

enforcement. Alcemius has not shown how this reasoning amounted to an abuse

of discretion.

      And Alcemius has not shown that the district court failed to “avoid

unwarranted sentence disparities with similar records who have been found guilty

                                          5
               Case: 12-12656   Date Filed: 12/13/2012   Page: 6 of 6

of similar conduct,” 18 U.S.C. § 3553(a)(6), because he provides no information

about the criminal history or government assistance of his codefendants. Concerns

about disparate sentences among co-conspirators are not implicated where the

defendant has not shown that he and his codefendants were similarly situated.

See United States v. Williams, 526 F.3d 1312, 1323 (11th Cir. 2008); see also

United States v. Regueiro, 240 F.3d 1321, 1325-26 (11th Cir. 2001) (“Disparity

between sentences imposed on codefendants is generally not an appropriate basis

for relief on appeal.”).

      Alcemius has not met his burden of establishing that his sentence was

substantively unreasonable; accordingly, we affirm.

      AFFIRMED.




                                        6